Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 1 of 8
Case 1:10-cv-06950-AT-RWL Document 953 Filed 01/29/20 Page 1 of 2

i SDC SDNY

 

 

““OCUMENT
- LECTRONICALLY FILED
poc# .
DATE FILED:

 
  
  

January 29, 2020

Via ECF

The Honorable Robert W. Lehrburger,
United States District Court for the
Southern District of New York,
500 Pear] Street,
New York, New York 10007-1312.

Re: Chen-Oster, et al. v. Goldman, Sachs & Co., et ano.
No. 10 Civ. 6950 (AT) (RWL) (S.D.N.Y.)

Dear Judge Lehrburger:

Pursuant to Rule ILA of Your Honor’s Individual Practices, the parties
jointly submit an errata sheet detailing proposed corrections to the transcript of the January
16, 2020 conference. (ECF No. 940.)

Respectfully submitted,

/s/ Kelly M. Dermody
Adam T. Klein

Cara E. Greene

Melissa L. Stewart

OUTTEN & GOLDEN LLP
685 Third Avenue, 25th Floor
New York, New York 10017
Telephone: (212) 245-1000
Facsimile: (646) 509-2060

Paul W. Mollica

161 North Clark Street, Suite 4700
Chicago Illinois 60601
Telephone: (212) 809-7010
Facsimile: (312) 809-7011

/s/ Ann-Elizabeth Ostrager
Robert J. Giuffra, Jr.

Sharon L. Nelles
Ann-Elizabeth Ostrager
Hilary M. Williams

Joshua S. Levy

Hannah Lonky Fackler
SULLIVAN & CROMWELL LLP
125 Broad Street

New York, New York 10004
Telephone: (212) 558-4000
Facsimile: (212) 558-3588

Amanda Flug Davidoff

Elizabeth A. Cassady

SULLIVAN & CROMWELL LLP

1700 New York Avenue, N.W. Suite 700
Washington, District of Columbia
20006-5215

Telephone: (202) 956-7500
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 2 of 8
Case 1:10-cv-06950-AT-RWL Document 953 Filed 01/29/20 Page 2 of 2

 

Kelly M. Dermody (admitted pro hac vice) Barbara B. Brown (admitted pro hac vice)

Anne B. Shaver (admitted pro hac vice)
Tiseme G. Zegeye

LIEFF CABRASER HEIMANN &
BERNSTEIN, LLP

275 Battery Street, 29th Floor

San Francisco, California 94111-3339
Telephone: (415) 956-1000

Facsimile: (415) 956-1008

Rachel Geman

250 Hudson Street, 8th Floor

New York, New York 10013-1413
Telephone: (212) 355-9500
Facsimile: (212) 355-9592

Attorneys for Plaintiffs

Carson H. Sullivan (admitted pro hac vice)
PAUL HASTINGS LLP

875 15th Street, NW

Washington, DC 20005

Telephone: (202) 551-1700

Patrick W. Shea

PAUL HASTINGS LLP
200 Park Avenue

New York, NY 10166
Telephone: (212) 318-6405

Attorneys for Defendants

So Tt
t / 30/ 2820

HON. ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 3 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 1 of 6

 

‘Page

3

20

22

23

24

27

29

30

30

31

32

ERRATA SHEET
Chen-Oster v. Goldman, Sachs & Co, No. 10-cv-6950
Transcript of January 16, 2020 Hearing
Before The Honorable Robert W. Lehrburger

   

 

1 Insert period after <unknown>

Reason: End of the statement

17 Change <there> to <their>
Reason: Transcription error

10 Change <by> to <but> after <processes>
Reason: Transcription error

14 Change <conceivable> to <procedural>
Reason: Transcription error

16 Delete period after <voided>
Reason: Statement continues on next line.

18 Change <DI’s> to <Dias>
Reason: Correcting declarant’s name.

16 Change <Callahan> to <O’Callaghan>
Reason: Correcting case name.

17 Change <agreement> to <argument>
Reason: Transcription error

25 Change <of> to <or> after <pattern>
Reason: Transcription error

1 Delete <or>
Reason: Transcription error

20 Change <preponderance> to <predominance>
Reason: Transcription error

20 Change <records> to <record>
Reason: Transcription error

1 Change <and> to <to>
Reason: Transcription error
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 4 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 2 of 6

 

Page __—iLine______ Change _

32 5 Change <and> to <in> prior to <some> to read as follows: <some
generic statements, in some answers>
Reason: Transcription error

32 14 Change <classes> to <class members>
Reason: Transcription error

32 21 Change <they’re> to <we’re> and change the period following
<playbook> to a comma, to read as follows: <So we’re operating
from the same playbook, I want>
Reason: Transcription error

32 23 Add <what> between <meaning> and <the> and delete comma
following <“our”> to read as follows: <understanding was, “our”
meaning what the plaintiffs’ understanding>
Reason: Transcription error

32 24 Add comma after <was> to read as follows: <was, of the class size
when we filed our class brief.>
Reason: Transcription error

33 5 Add <that’s> between <But> and <the> to read as follows: <But
that’s the number>
Reason: Transcription error

33 14 Add <a> between <including> and <case> and change <that’s> to
<that> to read as follows: <including a case that involved guided
manager discretion>
Reason: Transcription error

33 15 Change <the> to <their>
Reason: Transcription error

33 19 Change <in> to <and> within the phrase <in concurrence with> to
read as follows: <arbitration in its objections to the R&R or objections
and concurrence with the R&R.>
Reason: Transcription error

34 1] Change <in> to <after> to read as follows: <five years after the class
certification motion>
Reason: Transcription error

35 1 Change <take> to <look>
Reason: Transcription error
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 5 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 3 of 6

 

 

Page ‘Line Change .
35 7 Add <in> between <9,> and <every> to read as follows: <So if you |
look at slide number 9, in every single one of>
Reason: Transcription error
35 8 Add <it> between <raised> and <in> to read as follows: <the
defendants raised it>
Reason: Transcription error
35 13 Change <Issen> to <Eisen>
Reason: Spelling and italicization of case name
35 16 Change <Issen> to <Eisen>
Reason: Spelling and italicization of case name
36 16 Add <action> between <class> and <was> to read as follows: <two
years after the class action was filed but after the class was>
Reason: Transcription error
36 21 Change <20(f)> to <23(f)>
Reason: Transcription error
37 25 Change <PWCs> to <PWAs>
Reason: Transcription error
4] 9 Delete <had>
Reason: Transcription error
41 12 Change <and> to <in>
Reason: Transcription error
44 8 Change <guardily> to <guardedly>
Reason: Spelling
44 10 Add a comma after <rights> and add a comma after <about> to read
as follows: <would sweep in rights, that Mr. Levin-Gesundheit will
talk about, covered by>
Reason: Transcription error
45 18 Change <familiar> to <familial>
Reason: Transcription error
46 14 Change <Honestly> to <Finally>

Reason: Transcription error
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 6 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 4 of 6

 

 

47 18 Change <ward> to <award>
Reason: Transcription error

49 24 Change <I> to <I’II> to read as follows: <And Pil also say that>
Reason: Transcription error

53 19 (1) change <near> to <mere>; and
(2) move quotation mark to appear prior to word <class>
to read as follows: <class members are mere passive beneficiaries>
Reason: Transcription error

55 19 Change <that’s> to <that> to read as follows: <just two outlier cases
that it cited>
Reason: Transcription error

55 24 Change <Comes> to <Come>
Reason: Transcription error

56 2 Change <enforcement> to <endorsement> to read as follows: <is
really an endorsement of the arbitration>
Reason: Transcription error

57 2 Change <could> to <should> to read as follows: <a current employee
should step forward>
Reason: Transcription error

57 9 Change <day> to <days> to read as follows: <up until the days before
the class was certified>
Reason: Transcription error

57 14 Delete comma between <referenced> and <what’s> to read as
follows: <not a single agreement referenced what’s happening>
Reason: Transcription error

57 1] Insert period after <showed>
Reason: End of statement

57 23 Change <that’s> to <that it’s> to read as follows: <or that it’s going
to have any effect>
Reason: Transcription error

58 2 (1) change <of the> to <where>; and
(2) <has> to <is>
to read as follows: <very different from the award plan itself where
arbitration is underlined, bold, all caps.>

-4-
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 7 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 5 of 6

 

Page Line ——Change_—
Reason: Transcription error

59 6 Change <presumably> to <actually> to read as follows: <It’s an
email, actually.>
Reason: Transcription error

59 15 Change <or> to <and> to read as follows: <job titles at issue and the
divisions>
Reason: Transcription error

60 1 Change <receive> to <received> to read as follows: <when they
received their stock award>
Reason: Transcription error

60 4 Change <see an> to <seen in> to read as follows: <scrolled to the
middle and seen in even smaller text that arbitration had been>
Reason: Transcription error

60 17 Change <Louis> to <Luis>
Reason: Spelling of plaintiff's name

61 9 Change <award> to <reward> to read as follows: <to reward them for
the work performed>
Reason: Transcription error

62 1 Change <broader> to <broad> to read as follows: <They have broad
confidentiality provisions.>
Reason: Transcription error

62 3 Change <attachment> to <action> to read as follows: <It was not
paying for peace in this action.>
Reason: Transcription error

67 13 Insert <the> after <of>
Reason: Transcription error

73 12 Delete period after <23(d)>
Reason: Transcription error

74 24 Change <MV> to <MD>
Reason: Transcription error
Case 1:10-cv-06950-AT-RWL Document 954 Filed 01/30/20 Page 8 of 8
Case 1:10-cv-06950-AT-RWL Document 953-1 Filed 01/29/20 Page 6 of 6

 

Page ‘Line __— Change __ . oe oe
80 19 Change period to question mark to read as follows: <Where would we
be if the Court had decided that a class of 1,800 was unmanageable

but would have granted certification to a class of 1,000?>
Reason: Transcription error

80 21 Change <mailed> to <emailed> to read as follows: <Goldman
emailed out these equity award agreements in a misleading way>
Reason: Transcription error

80 24 Change <mail> to <email> to read as follows: <The FAA doesn’t give
Goldman a free way to email out misleading clauses>
Reason: Transcription error

$1 4 Change <and> to <in> to read as follows: <these rights in this case are
being relinquished here.>
Reason: Transcription error

81 6 Add <we> between <and> and <might> to read as follows: <These
are all things that Goldman did that Goldman could have done
differently and we might have really had not much to talk about here
today.>
Reason: Transcription error

81 16 Change <Under> to <Section>
Reason: Clarification

81 23 Change <awarded> to <rewarded>
Reason: Transcription error

83 3 Change <his> to <its> to read as follows: <This is a situation where
the defendant actually reserved its right>
Reason: Transcription error

83 1] Delete <an> appearing between <and> and <evidence> to read as
follows: <there was a reservation of the right and evidence of an
interest to preserve the right.>
Reason: Transcription error

89 13-14 Change attribution from Mr. Giuffra to the Court for the following
sentence: <Thank you all for an excellent and interesting argument.>
Reason: Transcription error
